DETAILED ACTION
Claims 21-40 are pending in the present application. Claims 21, 26, 27, 28, 33, 35 and 40 were amended in the response filed 01 September 2021. Claims 1-20 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 01 September 2021 are found persuasive. Claims 21, 28 and 35 are independent claims. Regarding in dependent claim 21, the prior art of record does not disclose the following limitation: “identifying, by the one or more devices, a first plurality of characteristics of a first region of the group of regions; identifying, by the one or more devices, a second plurality of characteristics of a second region of the group of regions; determining, by the one or more devices, a user interface signature for the user interface based on the first plurality of characteristics and the second plurality of characteristics; and automatically classifying, by the one or more devices, the software based on the user interface signature.” The limitations of independent claim 28 parallels independent claim 21, therefore it is allowed for similar reasons. Regarding independent claim 35, the prior art of record does  not disclose the following limitation: “identify one or more characteristics of a region of the one or more regions; determine a user interface signature for the user interface based on the one or more characteristics; and automatically classify the software based on the user interface signature.” The limitations of claims 22-27, 29-34 and 36-40 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169